Name: 88/583/EEC: Commission Decision of 10 November 1988 on improving the efficiency of agricultural structures in Spain (Basque country) in accordance with Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  regions of EU Member States
 Date Published: 1988-11-22

 Avis juridique important|31988D058388/583/EEC: Commission Decision of 10 November 1988 on improving the efficiency of agricultural structures in Spain (Basque country) in accordance with Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic) Official Journal L 315 , 22/11/1988 P. 0035 - 0036*****COMMISSION DECISION of 10 November 1988 on improving the efficiency of agricultural structures in Spain (Basque country) in accordance with Council Regulation (EEC) No 797/85 (Only the Spanish version of this text is authentic) (88/583/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas, in accordance with Article 24 of Regulation (EEC) No 797/85, the Spanish Government has forwarded the laws, regulations and administrative provisions listed in the Annex hereto concerning the implementation of Regulation (EEC) No 797/85 in the autonomous region of the Basque country; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution by the Community towards the common measure referred to in Article 1 of the abovementioned Regulation are satisfied in the light of the compatibility of the said provisions with the abovementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the measures laid down in the provisions notified meet the conditions and objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Gudiance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The laws, regulations and administrative provisions of the autonomous region of the Basque country set out in the Annex hereto and forwarded by the Spanish Government pursuant to Article 24 of Regulation (EEC) No 797/85 satisfy the conditions for a Community financial contribution towards the common measure referred to in Article 1 of the abovementioned Regulation. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 10 November 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1. ANNEX List of the laws, regulations and administrative provisions which are the subject of this Decision Decreto 402/1985 de 30 de diciembre, sobre ayudas a las explotaciones agrarias del PaÃ ­s Vasco. Decreto 394/1985 de 30 de diciembre, sobre rÃ ©gimen especÃ ­fico de la agricultura de montaÃ ±a en la Comunidad AutÃ ³noma del PaÃ ­s Vasco. Decreto 27/1988 de 16 de febrero, sobre ayudas a las explotaciones agrarias del PaÃ ­s Vasco. Decreto foral 1626/1987 de 22 de diciembre, sobre indemnizaciones en zonas declaradas de montaÃ ±a o desfavorecidas de la Excma. DiputaciÃ ³n Foral de Ã lava. Decreto foral 142/1987 de 2 de diciembre, sobre indemnizaciones en zonas de agricultura de montaÃ ±a o desfavorecidas de la Excma. DiputaciÃ ³n Foral de Vizcaya. Decreto foral 64/1987 de 1 de diciembre, por el que se dictan normas complementarias de indemnizaciones compensatorias en zonas de agricultura de montaÃ ±a y zonas desfavorecidas de la Excma. DiputaciÃ ³n Foral de GuipÃ ºzcoa. Decreto foral 1698/1987 del Consejo de Diputados de 29 de diciembre, por el que se establecen las ayudas para el fomento de la producciÃ ³n y conservaciÃ ³n forestal en el territorio histÃ ³rico de Ã lava. Decreto foral de la DiputaciÃ ³n Foral no 2/1988 de 13 de enero, sobre ayudas para el fomento de la producciÃ ³n y conservaciÃ ³n forestal en el territorio histÃ ³rico de Vizcaya. Decreto foral 66/1987 de 15 de diciembre, sobre ayudas para el fomento de la producciÃ ³n y conservaciÃ ³n forestal en el territorio de GuipÃ ºzcoa.